Exhibit 12.1 SOUTHERN POWER COMPANY Computation of ratio of earnings to fixed charges for the five years ended December 31, 2010 and the year to date September 30, 2011 Nine Months Ended Year ended December 31, September 30, Thousands of Dollars EARNINGS AS DEFINED IN ITEM -K: Earnings before income taxes $ Interest expense, net of amounts capitalized Interest component of rental expense Amortization of capitalized interest Earnings as defined $ FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ Interest on affiliated loans 0 0 0 0 8 Interest on interim obligations Amort of debt disc, premium and expense, net Other interest charges 0 96 Interest component of rental expense Fixed charges as defined $ RATIO OF EARNINGS TO FIXED CHARGES
